Title: From James Madison to Albert Gallatin, 15 February 1804
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State. February 15th. 1804.
The Convention with Spain of the 11th. August 1802, being ratified by the President, I have the honor to enclose an estimate, for a year, of the expense necessary for carrying it into effect, as far as relates to the Board of Commissioners to be organized in virtue thereof, at Madrid, including the compensation of a Secretary, Clerks and an Agent for the United States &c. Should any adjudications of money to be paid by the United States to Spanish claimants under the Convention, be likely to be made, they will form the subject of a future estimate: but at present I am possessed of no information to warrant a provision for such a contingency. On the presumption that no hesitation will be made on the part of Spain to effectuate the Convention by adding her ratification, I request you to be pleased to give the present estimate such a course as may connect it with the estimates for the service of the current year, when they shall claim the consideration of the Legislature. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   For a printed copy of JM’s estimate, which Gallatin submitted to the House Ways and Means Committee on 16 Feb. 1804, see A Bill Making an Appropriation for Carrying into Effect the Convention … between the United States and … Spain (Washington, 1804; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 7450).


